Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The office action is being examined in response to the Request for Continued Examination submitted by Applicant on March 29, 2021.
Claims 1, 3, 6, 8-9, 11, 14, 17-20, and 22-26 were amended and have been hereby entered. 
Claims 2, 4-5, 7, 10, 12-13, and 15 are canceled. 
Claims 27-28 have been added.
Claims 1, 3, 6, 8-9, 11, 14, 16-28 are pending and have been examined. 
This action is made NON-FINAL.

Response to Arguments
Having considered the amended limitations separately and in combination, the Examiner maintains the 103 rejections for the reasons discussed below. Regarding Applicant’s remarks stating, “the cited references fail to disclose or suggest: determining, by a server, a first set of operation hopping events corresponding to a user identifier; determining, by the server, a probability value indicating a probability of occurrence of a corresponding operation hopping event in the first set of operation hopping events, by: obtaining historical operation data generated using a number of other user identifiers different from the user identifier; and for each operation hopping event contained in the first set of operation hopping events, determining the probability value of the corresponding operation hopping event according to the historical operation data; ... determining, by the server according to the operation data, at least one operation hopping sequence produced in the current SMRH:4829-9502-7427.1-15-50GL-291947Application No.: 16/424,038Attorney Docket No.: 50GL-291947transaction, wherein the at least one operation hopping sequence contains a plurality of different operation hopping events that happen in sequence in the operation hopping sequence; obtaining, by the server from the probability values of the first set of operation hopping events corresponding to the user identifier, a probability value corresponding to each of the different operation hopping events of the at least one operation hopping sequence, by adjusting probability values used for risk identification in a previous transaction occurred prior to the current transaction, the probability values for the previous transaction being generated according to operation data generated in the previous transaction corresponding to the user identifier, as recited in amended independent claim 1 (emphasis added).” Applicant Remarks, pg. 1-2. 
Further stating, “the art fails to teach or suggest, determining, by a server, a first set of operation hopping events corresponding to a user identifier; determining, by the server, a probability value indicating a probability of occurrence of a corresponding operation hopping event in the first set of operation hopping events, by:SMRH:4829-9502-7427.1-16-50GL-291947Application No.: 16/424,038Attorney Docket No.: 50GL-291947 obtaining historical operation data generated using a number of other user identifiers different from the user identifier; and for each operation hopping event contained in the first set of operation hopping events, determining the probability value of the corresponding operation hopping event according to the historical operation data, as recited in amended independent claim 1 (emphasis added).” Id.
The Examiner respectfully disagrees. 
hopping sequence,” is interpreted a transition between two states, as previously argued, See Applicant’s Specification [0043], [0042], describing a “operation hopping sequence;” [0054] For example, different nodes (i.e. different states) may be defined, operation hopping between two different nodes (i.e. transition between two different states) may be traversed to obtain a plurality of operation hopping events; and despite the creative terminology and wordiness, Applicant’s invention merely determines the probability of a transition between two states, in a set of “hopping events {e.g., transitions},” using historical data.
For example, the material difference between the limitations set forth above by Applicant can be stated as, determining the probability value of [a] corresponding operation hopping event according to {…} historical operation data, as the remaining  as amended: 
“determining, by the server, a probability value indicating a probability of occurrence of a corresponding operation hopping event in the first set of operation hopping events,” and

“for each operation hopping event contained in the first set of operation hopping events, determining the probability value of the corresponding operation hopping event according to the historical operation data”

Applicant Remarks, pg. 15-16. Despite the wordiness and apparent overlap in scope in the claim, as shown, the material difference between these limitations is merely determining the probability value {…} according to the historical operation data. 

Further, Applicant emphasizes claim language including, obtaining, the determined probability values:
	
“obtaining … the probability values of the first set of operation hopping events … probability value …” 


See Applicant Remarks, pg. 16. Thus, despite Applicant’s creatively described claim limitations e.g., Claim 1, “determining, by the server according to the operation data, at least one operation hopping sequence produced in the current SMRH:4829-9502-7427.1-15-50GL-291947Application No.: 16/424,038Attorney Docket No.: 50GL-291947transaction, wherein the at least one operation hopping sequence contains a plurality of different operation hopping events that happen in sequence in the operation hopping sequence” Applicant’s invention merely determines the probability of a transition between two states, in a set of “hopping events” using historical operation data, and using this to determine the risk degree {e.g., risk score} of a transaction; as set forth in the Final Rejection, and presently, wherein Applicant’s claims are rendered obvious in light of Lacoss-Arnold in view Golan, and further rejected in view of Int. Pub. WO 2013082190 A1 to Hammad.   
	Amongst other limitations, Applicant has amended the claim language to include, “iteratively updating, by the server for each transaction corresponding to the user identifier, the probability values of {the first set of} operation hopping events corresponding to the user identifier.” As discussed in further detail below, Hammad in combination with the other references cited teaches this limitation. The Examiner finds that the prior art includes each element claimed, with the only difference between the lack of combining the elements in a single reference. See Hammad at least at [0036] The {system} may require specific security protocols to be adopted depending on the transaction risk types. In some embodiments, the TSGS may determine a risk score associated with each risk type {e.g., for each transaction}, and modify the security protocols followed to authorize the transaction depending on the risk scores. Thus, it would have been obvious to combine iteratively updating {e.g., for each transaction}, by a server for each transaction … the probability values of operation hopping events corresponding to the user identifier, as taught by Hammad. 
	Furthermore the claim language, determining the risk degree … according to {e.g., parameter 2 – n} represent a duplication of parts and has no patentable weight, no new and unexpected result is produced. Claims 18-20 and 23-25, see also, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. (emphasis added).
Applicant's additional art arguments are considered moot due the new grounds of rejection provided below.

Claim Rejections - 35 USC §103

























































































































































































In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.












































The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. §103 are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 6, 8-9, 11, 14, 16-28 are rejected under 35 U.S.C. §103 as being unpatentable over U.S. App. Pub. No. US 20170083985 A1 to Lacoss-Arnold, in view of U.S. App. Pub. No. to US 20050097320 A1 to Golan, in further view of Int. Pub. WO 2013082190 A1 to Hammad. 
(Changes to claim language in brackets; emphasized claim language in bold)
Regarding claim 1:
Lacoss-Arnold teaches:
receiving, by the server, a payment request corresponding to a current transaction, wherein the payment request contains the user identifier and operation data generated in the current transaction corresponding to the user identifier; 
Lacoss-Arnold [0026] teaching transaction data with the request including a user identifier; [0025] teaching, an authorization request {payment request} received at the payment network {e.g., server} to process the transaction {corresponding to the transaction}; [0025] …as part of the purchase transaction, the consumer 112 initially provides information about the payment account (e.g., a payment account number, “identifier“ etc.); [0025] The authorization request includes various details of the transaction (e.g., transaction data, etc.) to help facilitate processing the authorization request.
determining, by the server according to the operation data, at least one operation hopping sequence produced in the current transaction, wherein the at least one operation hopping sequence contains a plurality of different operation hopping events that happen in sequence in the operation hopping sequence; 
See Applicant’s Specification [0043], [0042], “operation hopping sequence;” [0054] For example, different nodes (i.e. different states) may be defined, operation hopping between two different nodes (i.e. transition between two different states) may be traversed to obtain a plurality of operation hopping events. 
Lacoss-Arnold [0030], [0025], [0021] The computing device 200 further includes an input device 208 that receives input {user entering information for transaction e.g., a “hopping sequence”} from the user …; Lacoss-Arnold [0025] {payment request} part of the purchase transaction, the consumer 112 initially provides information about the payment account; [0015] system 100, the terminal ID for each of the POS terminals 114a-c, of the merchant 102, as will be described below, is included in transaction data for transactions
adjusting, by the server, the obtained probability values according to the at least one operation hopping sequence; 
See Applicant’s Specification [0043], [0042], “operation hopping sequence,” e.g., “[a]n operation hopping event may be the occurrence of a behavior or an event of a transition between two states.”
Lacoss-Arnold [0053], [0054] teaching, adjusting the risk parameters based on user transaction {e.g., Fig. 2 user input, at least one hopping sequence}; [0039] “self healing system” e.g., when the risk analysis system analyzes a transaction {and the transaction data set 22}, it may identify new patterns, rules or data
determining, by the server, a risk degree of the current transaction according to the obtained probability values and the at least one operation hopping sequence; and performing, by the server, risk identification on the current transaction according to the risk degree.  
Lacoss-Arnold [0039] “self healing system” e.g., when the risk analysis system analyzes a transaction {and the transaction data set 22}, it may identify new patterns, rules or data {i.e., performing risk identification based on the determined risk}

Lacoss-Arnold does not explicitly teach but Golan teaches:

1. A computer-implemented method, comprising: determining, by a server, a first set of operation hopping events corresponding to a user identifier; 
See Applicant’s Specification [0042] “operation hopping event,” e.g., “[a]n operation hopping event may be the occurrence of a behavior or an event of a transition between two states;” See also Applicant’s Specification [0071] “[an] operation hopping event may also be defined according to other dimensions besides that of the user, such as the dimension of a terminal device (device dimension) used by the user, the dimension of a designated merchant in the current transaction, the dimension of the current location of the user, and other available dimensions.
Golan [0029] …for example, if it is determined that a user logging in from his or her regular computer (i.e., inputting data corresponding to a user account and or “dimension of the current location of the user, and other available dimensions”}; “basic functions” during the performance a transaction, e.g., entering user information for a transaction, transferring a large amount to a different account, etc. -- “hopping events”}
determining, by the server, a probability value indicating a probability of occurrence of a corresponding operation hopping event in the first set of operation hopping events, by: obtaining historical operation data generated using a number of other user identifiers different from the user identifier; and
See Applicant’s Specification [0042]-[0043]; Examiner interprets completing a transaction as opposed to the transaction being incomplete, as “a corresponding operation hopping event.” e.g., transition between to states 
Golan [0031] After an initial set of security or authentication details is entered (e.g., {user login information entered} identification, password, account information, or other information), the risk level of the transaction {e.g., probability of occurrence of a corresponding operation hopping event} may be evaluated; [0024] …The user wishing to complete the transaction may also be evaluated for risk, in such a case, for example, the past transaction history of the user may be evaluated {obtaining historical operation data}; [0039], e.g., based on for example various sources of information {identifiers} 
for each operation hopping event contained in the first set of operation hopping events, determining the probability value of the corresponding operation hopping event according to the historical operation data; 
Applicant’s Specification [0042]-[0043]; Examiner interprets completing a transaction as opposed to the transaction being incomplete, as “a corresponding operation hopping event.” e.g., a transition between to states 
Golan [0029] {initial probability value…teaching for example, {low initial risk} if it is determined that a user is logging in from his or her regular computer, at a regular time of day which they usually access the service, etc.); [Id.] …a riskier operation (such as for example transferring a large amount of money to a different account). If an initial risk level is high, authentication may be mandated upfront.
obtaining, by the server from the probability values of the first set of operation hopping events corresponding to the user identifier, a probability value corresponding to each of the different operation hopping events of the at least one operation hopping sequence, 
Golan [0037] teaching a decision engine receives risk score {e.g., for “the transaction;” the risk score corresponding to each the transaction’s “hopping events,”}; teaching also, based on risk, the engine examines which authentication options are available, and decides what action to take.
{…} by adjusting probability values used for risk identification in a previous transaction occurred prior to the current transaction, the probability values for the previous transaction being generated according to operation data generated in the previous transaction corresponding to the user identifier; 
Golan [0040]-[0042] teaching risk scores obtained by adjusting probability values used for risk identification in a previous transaction {“…for the previous transaction,” e.g., using historical data}

One of ordinary skill in the art would have been motivated to combine the references, as the references are analogous as they are both related to authentication and processing of transactions. More specifically, transaction processing using historical transaction data for risk based authentication. The Examiner finds that the prior art includes each element claimed, with the only difference between the lack of combining the elements in a single reference. Thus, it would have been obvious to combine determining an {first} initial probability value of hopping events as taught by Golan and discussed above. See Golan Abstract, [0024], [0029], [0031]. Accordingly, one having ordinary skill in the art could have combined the elements as claimed by known methods, and in combination, each element merely performs the same function as it does separately, and would have recognized that the results of the combination were predictable.

Lacoss-Arnold does not explicitly teach but Hammad teaches:

iteratively updating, by the server for each transaction corresponding to the user identifier, the probability values of {the first set of} operation hopping events corresponding to the user identifier; 
Hammad [0036] In some embodiments, the TSGS may perform security checks before authorizing a transaction using an account from the user's virtual wallet. For example, the TSGS may assess transaction risks associated with authorizing the transaction to be completed. For example, the TSGS may identify one or more transaction risk types, and associated risk scores to each of the transaction risk types. Examples of risk types include, without limitation: user fraud, merchant fraud, insufficient account funds, product return, television advertisement scams, product recall, account hacks, wire fraud, mail fraud, spyware/malware invading transaction privacy, etc. The TSGS may require specific security protocols to be adopted depending on the transaction risk types. In some embodiments, the TSGS may determine a risk score associated with each risk type {e.g., for each transaction}, and modify the security protocols followed to authorize the transaction depending on the risk scores.

One of ordinary skill in the art would have been motivated to combine the references, as the references are analogous as they are both related to authentication and processing of transactions. The Examiner finds that the prior art includes each element claimed, with the only difference between the lack of combining the elements in a single reference. Thus, it would have been obvious to combine iteratively updating {e.g., for each transaction}, by a server for each transaction … the probability values of operation hopping events corresponding to the user identifier, as taught by Hammad and discussed above. See Hammad Abstract, [0036]. Accordingly, one having ordinary skill in the art could have combined the elements as claimed by known methods, and in combination, each element merely performs the same function as it does separately, and would have recognized that the results of the combination were predictable. 

Regarding claim 3:
Lacoss-Arnold teaches:
3. The method according to claim 1, wherein adjusting the obtained probability values according to the at least one operation hopping sequence comprises: decreasing the obtained probability values when determining that the risk degree corresponding to the current transaction is higher than a threshold value, and increasing the obtained probability values when determining that the risk degree corresponding to the current transaction is equal to or less than the threshold value, wherein the adjusted probability values are used for risk identification of a next transaction subsequent to the current transaction corresponding to the user identifier.  
See Applicant’s Specification [0038] The user identifier may be a user identifier for logging onto the client (an account of the user)
Lacoss-Arnold [0053], [0054] {decreasing, increasing, the risk parameter}…it is contemplated that less than 10 transactions {e.g., a “risk threshold value”} indicating the same location for a POS terminal, for example, may likely result in a generally low confidence score;  [0029] …The score can then be used as desired, for example, to provide degrees of confidence that the consumer's computing device 200 is present at the POS terminal {used in next transaction}, degrees of confidence that the consumer's computing device is not present at the POS terminal, a measure of fraud likelihood at the geographic location for the merchant 102 and/or the POS terminal 114a

Regarding claim 6:
Lacoss-Arnold teaches:
6. The method according to claim 1, further comprising: obtaining historical operation data generated through the user identifier; and 
Lacoss-Arnold [0029] The location detector 120 is configured to then score a location of the merchant; [0030], [0025], [0021], [0036] teaching {obtaining historical data}, the scores and/or confidences described herein, based on the location data and transaction data may be generated promptly and used often in real-time or near real-time in the same of subsequent transactions. It should be appreciated, however, that in other embodiments, the location detector 120 may operate at different, regular, or irregular intervals, based on historical data, combinations of real time or near real time data and {historical data}, etc.

Lacoss-Arnold does not explicitly teach but Golan teaches:

for each operation hopping event contained in a second set of operation hopping events corresponding to the user identifier, determining an initial probability value of a respective operation hopping event in the second set of operation hopping events according to the historical operation data generated through the user identifier.  
See Applicant’s Specification [0043], [0042], “operation hopping sequence,” e.g., “[a]n operation hopping event may be the occurrence of a behavior or an event of a transition between two states.”
Golan [0029] determining an initial probability value of “a respective operation hopping event” i.e., a user transaction such as transferring funds between accounts}, [Id.] teaching for example, {low initial risk} if it is determined that a user is logging in from his or her regular computer, at a regular time of day which they usually access the service, etc.); …a riskier operation (such as for example transferring a large amount of money to a different account). If an initial risk level is high, authentication may be mandated upfront; the second set including events of the transaction

One of ordinary skill in the art would have been motivated to combine the references, as the references are analogous as they are both related to authentication and processing of transactions. More specifically, transaction processing using historical transaction data for risk based authentication. The Examiner finds that the prior art includes each element claimed, with the only difference between the lack of combining the elements in a single reference. Thus for authorization based on risk, it would have been obvious to combine determining an initial probability value of a hopping event in a second set of events, as taught by Golan and discussed above. See Golan Abstract, [0024], [0029], [0031]. Accordingly, one having ordinary skill in the art could have combined the elements as claimed by known methods, and in combination, each element merely performs the same function as it does separately, and would have recognized that the results of the combination were predictable.

Regarding claim 8:
Lacoss-Arnold teaches:
8. The method according to claim 6, wherein the at least one operation hopping sequence includes two or more operation hopping sequences, and determining the risk degree of the current transaction according to the obtained probability values and the at least one operation hopping sequence comprises: 
See Applicant Specification [0041] In some embodiments, the operation hopping sequence may be a sequence containing at least one operation hopping event {e.g., a sequence can be a single hopping event}
Lacoss-Arnold See Fig. 2; [0030], [0025], [0021] The computing device 200 further includes an input device 208 that receives input {e.g., transaction data input by a user, e.g., transitions between two states {user input providing information about the payment account, “hopping sequence” e.g., each “occurrence of a behavior or an event of a transition between two states,” regarding the user’s input for transacting};  
determining operation hopping events contained in each operation hopping sequence of the two or more operation hopping sequences, and determining a risk value of each operation hopping sequence according to a probability value corresponding to each operation hopping event; and 
Lacoss-Arnold [0029] [0036] Therefore, the scores and/or confidences described herein, based on the location data and transaction data may be generated {determining a risk value of each operation hopping sequence} promptly and used often in real-time or near real-time in the same of subsequent transactions…
after obtaining the risk value of each operation hopping sequence, determining the risk degree of the current transaction according to the risk value of each operation hopping sequence.  
Lacoss-Arnold [0029] The location detector 120 is configured to then score a location of the merchant 102 (and particularly of the POS terminal 114a), for example, {e.g., a risk parameter} based on consistency between a location of the consumer 112 and a {transaction} to merchant 102 performed by the consumer 112, etc. The score can then be used as desired, for example, to provide degrees of confidence {e.g., risk identification} that the consumer's computing device 200 is present at the POS terminal, degrees of confidence that the consumer's computing device is not present at the POS terminal, a measure of fraud likelihood at the geographic location for the merchant 102 and/or the POS terminal 114a.



Regarding claim 9:
Lacoss-Arnold teaches:
receiving a payment request corresponding to a current transaction, wherein the payment request contains the user identifier and operation data generated in the current transaction corresponding to the user identifier; 
Lacoss-Arnold [0026] teaching transaction data with the request including a user identifier; [0025] teaching, an authorization request {payment request} received at the payment network {e.g., server} to process the transaction {corresponding to the transaction}; [0025] …as part of the purchase transaction, the consumer 112 initially provides information about the payment account (e.g., a payment account number, “identifier“ etc.); [0025] The authorization request includes various details of the transaction (e.g., transaction data, etc.) to help facilitate processing the authorization request.
determining, according to the operation data, at least one operation hopping sequence produced in the current transaction, wherein the at least one operation hopping sequence contains a plurality of different operation hopping events that happen in sequence in the operation hopping sequence; 
See Applicant’s Specification [0043], [0042], “operation hopping sequence;” [0054] For example, different nodes (i.e. different states) may be defined, operation hopping between two different nodes (i.e. transition between two different states) may be traversed to obtain a plurality of operation hopping events. 
Lacoss-Arnold [0030], [0025], [0021] The computing device 200 further includes an input device 208 that receives input {user entering information for transaction e.g., a “hopping sequence”} from the user …; Lacoss-Arnold [0025] {payment request} part of the purchase transaction, the consumer 112 initially provides information about the payment account; [0015] system 100, the terminal ID for each of the POS terminals 114a-c, of the merchant 102, as will be described below, is included in transaction data for transactions
adjusting the obtained probability values according to the at least one operation hopping sequence; 
See Applicant’s Specification [0043], [0042], “operation hopping sequence,” e.g., “[a]n operation hopping event may be the occurrence of a behavior or an event of a transition between two states.”
Lacoss-Arnold [0053], [0054] teaching, adjusting the risk parameters based on user transaction {e.g., Fig. 2 user input, at least one hopping sequence}; [0039] “self healing system” e.g., when the risk analysis system analyzes a transaction {and the transaction data set 22}, it may identify new patterns, rules or data
determining a risk degree of the current transaction according to the obtained probability values and the at least one operation hopping sequence; and performing risk identification on the current transaction according to the risk degree.
Lacoss-Arnold [0039] “self healing system” e.g., when the risk analysis system analyzes a transaction {and the transaction data set 22}, it may identify new patterns, rules or data {i.e., performing risk identification based on the determined risk}

Lacoss-Arnold does not explicitly teach but Golan teaches:

9. An apparatus comprising: a processor; and a memory coupled to the processor and configured to store instructions executable by the processor, wherein the processor is configured to execute the instructions to perform operations including: determining a first set of operation hopping events corresponding to a user identifier; 
See Applicant’s Specification [0042] “operation hopping event,” e.g., “[a]n operation hopping event may be the occurrence of a behavior or an event of a transition between two states;” See also Applicant’s Specification [0071] “[an] operation hopping event may also be defined according to other dimensions besides that of the user, such as the dimension of a terminal device (device dimension) used by the user, the dimension of a designated merchant in the current transaction, the dimension of the current location of the user, and other available dimensions.
Golan [0029] …for example, if it is determined that a user logging in from his or her regular computer (i.e., inputting data corresponding to a user account and / or “dimension of the current location of the user, and other available dimensions”}; “basic functions” during the performance a transaction, e.g., entering user information for a transaction, transferring a large amount to a different account, etc. -- “hopping events”}
determining a probability value indicating a probability of occurrence of a corresponding operation hopping event in the first set of operation hopping events, by: obtaining historical operation data generated using a number of other user identifiers different from the user identifier; and 
See Applicant’s Specification [0042]-[0043]; Examiner interprets completing a transaction as opposed to the transaction being incomplete, as “a corresponding operation hopping event.” e.g., transition between to states 
Golan [0031] After an initial set of security or authentication details is entered (e.g., {user login information entered} identification, password, account information, or other information), the risk level of the transaction {e.g., probability of occurrence of a corresponding operation hopping event} may be evaluated; [0024] …The user wishing to complete the transaction may also be evaluated for risk, in such a case, for example, the past transaction history of the user may be evaluated {obtaining historical operation data}; [0039], e.g., based on for example various sources of information {identifiers} 
for each operation hopping event contained in the first set of operation hopping events, determining the probability value of the corresponding operation hopping event according to the historical operation data; 
Applicant’s Specification [0042]-[0043]; Examiner interprets completing a transaction as opposed to the transaction being incomplete, as “a corresponding operation hopping event.” e.g., a transition between to states 
Golan [0029] {initial probability value…teaching for example, {low initial risk} if it is determined that a user is logging in from his or her regular computer, at a regular time of day which they usually access the service, etc.); [Id.] …a riskier operation (such as for example transferring a large amount of money to a different account). If an initial risk level is high, authentication may be mandated upfront.
obtaining, from the probability values of the first set of operation hopping events corresponding to the user identifier, a probability value corresponding to each of the different operation hopping events of the at least one operation hopping sequence, 
Golan [0037] teaching a decision engine receives risk score {e.g., for “the transaction;” the risk score corresponding to each the transaction’s “hopping events,”}; teaching also, based on risk, the engine examines which authentication options are available, and decides what action to take.
{…} by adjusting probability values used for risk identification in a previous transaction occurred prior to the current transaction, the probability values for the previous transaction being generated according to operation data generated in the previous transaction corresponding to the user identifier; 
Golan [0040]-[0042] teaching risk scores obtained by adjusting probability values used for risk identification in a previous transaction {“…for the previous transaction,” e.g., using historical data}

One of ordinary skill in the art would have been motivated to combine the references, as the references are analogous as they are both related to authentication and processing of transactions. More specifically, transaction processing using historical transaction data for risk based authentication. The Examiner finds that the prior art includes each element claimed, with the only difference between the lack of combining the elements in a single reference. Thus, it would have been obvious to combine determining an {first} initial probability value of hopping events as taught by Golan and discussed above. See Golan Abstract, [0024], [0029], [0031]. Accordingly, one having ordinary skill in the art could have combined the elements as claimed by known methods, and in combination, each element merely performs the same function as it does separately, and would have recognized that the results of the combination were predictable.

Lacoss-Arnold does not explicitly teach but Hammad teaches:

iteratively updating, for each transaction corresponding to the user identifier, the probability values of the first set of operation hopping events corresponding to the user identifier; 
Hammad [0036] In some embodiments, the TSGS may perform security checks before authorizing a transaction using an account from the user's virtual wallet. For example, the TSGS may assess transaction risks associated with authorizing the transaction to be completed. For example, the TSGS may identify one or more transaction risk types, and associated risk scores to each of the transaction risk types. Examples of risk types include, without limitation: user fraud, merchant fraud, insufficient account funds, product return, television advertisement scams, product recall, account hacks, wire fraud, mail fraud, spyware/malware invading transaction privacy, etc. The TSGS may require specific security protocols to be adopted depending on the transaction risk types. In some embodiments, the TSGS may determine a risk score associated with each risk type {e.g., for each transaction}, and modify the security protocols followed to authorize the transaction depending on the risk scores.

One of ordinary skill in the art would have been motivated to combine the references, as the references are analogous as they are both related to authentication and processing of transactions. The Examiner finds that the prior art includes each element claimed, with the only difference between the lack of combining the elements in a single reference. Thus, it would have been obvious to combine iteratively updating {e.g., for each transaction}, by a server for each transaction … the probability values of operation hopping events corresponding to the user identifier, as taught by Hammad and discussed above. See Hammad at least at Abstract, [0036]. Accordingly, one having ordinary skill in the art could have combined the elements as claimed by known methods, and in combination, each element merely performs the same function as it does separately, and would have recognized that the results of the combination were predictable.

Regarding claim 11:
Lacoss-Arnold teaches:
11. The apparatus according to claim 9, wherein adjusting the obtained probability values according to the at least one operation hopping sequence comprises: decreasing the obtained probability values when determining that the risk degree corresponding to the current transaction is higher than a threshold value, and increasing the obtained probability values when determining that the risk degree corresponding to the current transaction is equal to or less than the threshold value, wherein the adjusted probability values are used for risk identification of a next transaction subsequent to the current transaction corresponding to the user identifier.  
Lacoss-Arnold [0053], [0054] {decreasing, increasing, the risk parameter/probability value}…it is contemplated that less than 10 transactions {e.g., a “risk threshold value”} indicating the same location for a POS terminal, for example, may likely result in a generally low confidence score;  [0029] …The score can then be used as desired, for example, to provide degrees of confidence that the consumer's computing device 200 is present at the POS terminal {used in next transaction}, degrees of confidence that the consumer's computing device is not present at the POS terminal, a measure of fraud likelihood at the geographic location for the merchant 102 and/or the POS terminal 114a

Regarding claim 14:
Lacoss-Arnold teaches:
14. The apparatus according to claim 9, further comprising: obtaining historical operation data generated through the user identifier; and 
Lacoss-Arnold [0029] The location detector 120 is configured to then score a location of the merchant; [0030], [0025], [0021], [0036] teaching {obtaining historical data}, the scores and/or confidences described herein, based on the location data and transaction data may be generated promptly and used often in real-time or near real-time in the same of subsequent transactions. It should be appreciated, however, that in other embodiments, the location detector 120 may operate at different, regular, or irregular intervals, based on historical data, combinations of real time or near real time data and {historical data}, etc.

Lacoss-Arnold does not explicitly teach but Golan teaches:

for each operation hopping event contained in a second set of operation hopping events corresponding to the user identifier, determining an initial probability value of a respective operation hopping event in the second set of operation hopping events according to the historical operation data generated through the user identifier.  
See Applicant’s Specification [0043], [0042], “operation hopping sequence,” e.g., “[a]n operation hopping event may be the occurrence of a behavior or an event of a transition between two states.”
Golan [0029] determining an initial probability value of “a respective operation hopping event” i.e., a user transaction such as transferring funds between accounts}, [Id.] teaching for example, {low initial risk} if it is determined that a user is logging in from his or her regular computer, at a regular time of day which they usually access the service, etc.); …a riskier operation (such as for example transferring a large amount of money to a different account). If an initial risk level is high, authentication may be mandated upfront; the second set including events of the transaction

One of ordinary skill in the art would have been motivated to combine the references, as the references are analogous as they are both related to authentication and processing of transactions. More specifically, transaction processing using historical transaction data for risk based authentication. The Examiner finds that the prior art includes each element claimed, with the only difference between the lack of combining the elements in a single reference. Thus for authorization based on risk, it would have been obvious to combine determining an initial probability value of a hopping event in a second set of events, as taught by Golan and discussed above. See Golan Abstract, [0024], [0029], [0031]. Accordingly, one having ordinary skill in the art could have combined the elements as claimed by known methods, and in combination, each element merely performs the same function as it does separately, and would have recognized that the results of the combination were predictable.

Regarding claim 16:
Lacoss-Arnold teaches:
16. The method according to claim 1, wherein the operation data include operation data of two or more dimensions generated in the current transaction; and
See Applicant’s Specification [0071] “one operation hopping event may also be defined according to other dimensions besides that of the user, such as the dimension of a terminal device (device dimension) used by the user, the dimension of a designated merchant in the current transaction, the dimension of the current location of the user, and other available dimensions 
the method further comprises: with respect to a respective dimension, determining a risk degree of the current transaction according to the operation data of the respective dimension; and when different risk degrees of the current transaction corresponding to the two or more dimensions are obtained, performing risk identification on the current transaction according to the obtained different risk degrees. 
Lacoss-Arnold Fig. 2; [0030], [0025], [0021] The computing device 200 further includes an input device 208 that receives input; [0029] The location detector 120 is configured to then score a location of the merchant 102 (and particularly of the POS terminal 114a), {e.g., dimensions} for example, {e.g., a risk parameter} based on consistency between a location of the consumer 112 and a current transaction to merchant 102 performed by the consumer 112, etc. The score can then be used as desired, for example, to provide degrees of confidence {e.g., risk identification} that the consumer's computing device 200 is present at the POS terminal, degrees of confidence that the consumer's computing device is not present at the POS terminal, a measure of fraud likelihood at the geographic location for the merchant 102 {and/or the POS terminal 114a.}
 
Regarding claim 17:
Lacoss-Arnold teaches:
17. The method according to claim 16, wherein determining the risk degree of the current transaction according to the operation data of the respective dimension comprises: in response to the operation data of the respective dimension including operation data of a device dimension, determining at least one operation hopping sequence of the device dimension generated in the current transaction according to the operation data of the device dimension, wherein the at least one operation hopping sequence of the device dimension contains at least one operation hopping event of the device dimension; determining a first risk parameter corresponding to the at least one operation hopping event of the device dimension contained in the at least one operation hopping sequence of the device dimension; and determining the risk degree of the current transaction according to the first risk parameter.  
See Applicant’s Specification [0042] “operation hopping event,” e.g., “[a]n operation hopping event may be the occurrence of a behavior or an event of a transition between two states;” See also Applicant’s Specification [0071] “[an] operation hopping event may also be defined according to other dimensions besides that of the user, such as the dimension of a terminal device (device dimension) used by the user, the dimension of a designated merchant in the current transaction, the dimension of the current location of the user, and other available dimensions; See also, MPEP 2111.04 (I)(II) Contingent Limitations; Additionally, the Examiner interprets that the recited, “user dimension” can be the same as the “device dimension,” and “merchant dimension” e.g., location information of the user, the POS  device, and or merchant”
Lacoss-Arnold Fig. 2; [0030], [0025], [0021] The computing device 200 further includes an input device 208 that receives input {e.g., transition between two states} {user input providing information about the payment account, “hopping sequence”}; [0029] The location detector 120 is configured to then score a location of the merchant 102 {…“hopping sequence”} {location e.g., dimension};  (and particularly of the POS terminal 114a), for example, {e.g., a risk parameter} based on consistency between a location of the consumer 112 and a {current transaction} to merchant 102 performed by the consumer 112, etc. The score can then be used as desired, for example, to provide degrees of confidence {e.g., risk identification} that the consumer's computing device 200 is present at the POS terminal, degrees of confidence that the consumer's computing device is not present at the POS terminal, a measure of fraud likelihood at the geographic location for the merchant 102 and/or the POS terminal 114a.

Regarding claim 18:
Lacoss-Arnold teaches:
18. The method according to claim 17, wherein determining the risk degree of the current transaction according to the operation data of the respective dimension further comprises: in response to the operation data of the respective dimension including operation data of a user dimension, determining at least one operation hopping sequence of the user dimension generated in the current transaction according to the operation data of the user dimension, wherein the at least one operation hopping sequence of the user dimension contains at least one operation hopping event of the user dimension; determining a second risk parameter corresponding to the at least one operation hopping event of the user dimension contained in the at least one operation hopping sequence of the user determining the risk degree of the current transaction according to the first risk parameter and the second risk parameter.  
See Applicant’s Specification [0042] and [0071] describing an {“operation hopping event” and “dimension”}; See also, MPEP 2111.04 (I)(II) Contingent Limitations; Additionally, the Examiner interprets that the recited, “user dimension” can be the same as the “device dimension,” and “merchant dimension” e.g., location of user and POS  device or merchant”
Lacoss-Arnold Fig. 2; [0030], [0025], [0021] The computing device 200 further includes an input device 208 that receives input {e.g., transition between two states} {user input providing information about the payment account, “hopping sequence”}; [0029] The location detector 120 is configured to then score a location of the merchant 102 {…“hopping sequence”} {location e.g., dimension};  (and particularly of the POS terminal 114a), for example, {e.g., a risk parameter} based on consistency between a location of the consumer 112 and a {current transaction} to merchant 102 performed by the consumer 112, etc. The score can then be used as desired, for example, to provide degrees of confidence {e.g., risk identification} that the consumer's computing device 200 is present at the POS terminal, degrees of confidence that the consumer's computing device is not present at the POS terminal, a measure of fraud likelihood at the geographic location for the merchant 102 and/or the POS terminal 114a;

Regarding claim 19:
Lacoss-Arnold teaches:
19. The method according to claim 18, wherein determining the risk degree of the current transaction according to the operation data of the respective dimension further comprises: in response to the operation data of the respective dimension including operation data of a merchant dimension, determining at least one operation hopping sequence of the merchant dimension generated in the current transaction according to the operation data of the merchant dimension, wherein the at least one operation hopping sequence of the merchant dimension contains at least one operation hopping event of the merchant dimension; determining a third risk parameter corresponding to the at least one operation hopping event of the merchant dimension contained in the at least one operation hopping sequence of the merchant dimension; and determining the risk degree of the current transaction according to the first risk parameter, the second risk parameter, and the third risk parameter.  
See Applicant’s Specification [0042] and [0071] describing an {“operation hopping event” and “dimension”}; See also, MPEP 2111.04 (I)(II) Contingent Limitations; Additionally, the Examiner interprets that the recited, “user dimension” can be the same as the “device dimension,” and “merchant dimension” e.g., location of user and POS  device or merchant”
Lacoss-Arnold Fig. 2; [0030], [0025], [0021] The computing device 200 further includes an input device 208 that receives input {e.g., transition between two states} {user input providing information about the payment account, “hopping sequence”}; [0029] The location detector 120 is configured to then score a location of the merchant 102 {…“hopping sequence”} {location e.g., dimension};  (and particularly of the POS terminal 114a), for example, {e.g., a risk parameter} based on consistency between a location of the consumer 112 and a {current transaction} to merchant 102 performed by the consumer 112, etc. The score can then be used as desired, for example, to provide degrees of confidence {e.g., risk identification} that the consumer's computing device 200 is present at the POS terminal, degrees of confidence that the consumer's computing device is not present at the POS terminal, a measure of fraud likelihood at the geographic location for the merchant 102 and/or the POS terminal 114a;

Regarding claim 20:
Lacoss-Arnold teaches:
20. The method according to claim 19, wherein determining the risk degree of the current transaction according to the operation data of the respective dimension further comprises: in response to the operation data of the respective dimension including operation data of a location dimension, determining at least one operation hopping sequence of the location dimension generated in the current transaction according to the operation data of the location dimension, wherein the at least one operation hopping sequence of the location dimension contains at least one operation hopping event of the location dimension; determining a fourth risk parameter corresponding to the at least one operation hopping event of the location dimension contained in the at least one operation hopping sequence of the location dimension; and determining the risk degree of the current transaction according to the first risk parameter, the second risk parameter, the third risk parameter, and the fourth risk parameter.  
See Applicant’s Specification [0042] and [0071] describing an {“operation hopping event” and “dimension; See also, MPEP 2111.04 (I)(II) Contingent Limitations; Additionally, the Examiner interprets that the recited, “user dimension” can be the same as the “device dimension,” and “merchant dimension” e.g., location of user and POS  device or merchant”
Lacoss-Arnold Fig. 2; [0030], [0025], [0021] The computing device 200 further includes an input device 208 that receives input {e.g., transition between two states} {user input providing information about the payment account, “hopping sequence”}; [0029] The location detector 120 is configured to then score a location of the merchant 102 {…“hopping sequence”} {location e.g., dimension};  (and particularly of the POS terminal 114a), for example, {e.g., a risk parameter} based on consistency between a location of the consumer 112 and a {current transaction} to merchant 102 performed by the consumer 112, etc. The score can then be used as desired, for example, to provide degrees of confidence {e.g., risk identification} that the consumer's computing device 200 is present at the POS terminal

Regarding claim 21:
Lacoss-Arnold teaches:
21. The apparatus according to claim 9, wherein the operation data include operation data of two or more dimensions generated in the current transaction; with respect to a respective dimension, determining a risk degree of the current transaction according to the operation data of the respective dimension; and when different risk degrees of the current transaction corresponding to the two or more dimensions are obtained, performing risk identification on the current transaction according to the obtained different risk degrees.  
See Applicant’s Specification [0071] “[an] operation hopping event may also be defined according to other dimensions besides that of the user, such as the dimension of a terminal device (device dimension) used by the user, the dimension of a designated merchant in the current transaction, the dimension of the current location of the user, and other available dimensions.
Lacoss-Arnold Fig. 2; [0030], [0025], [0021] The computing device 200 further includes an input device 208 that receives input {e.g., transition between two states} {user input providing information about the payment account, “hopping sequence”}; [0029] The location detector 120 is configured to then score a location of the merchant 102 (and particularly of the POS terminal 114a), for example, {e.g., a risk parameter} based on consistency between a location of the consumer 112 and a {current transaction} to merchant 102 performed by the consumer 112, etc. The score can then be used as desired, for example, to provide degrees of confidence {e.g., risk identification} that the consumer's computing device 200 is present at the POS terminal, degrees of confidence that the consumer's computing device is not present at the POS terminal, a measure of fraud likelihood 

Regarding claim 22:
Lacoss-Arnold teaches:
22. The apparatus according to claim 21, wherein determining the risk degree of the current transaction according to the operation data of the respective dimension comprises: in response to the operation data of the respective dimension including operation data of a device dimension, determining at least one operation hopping sequence of the device dimension generated in the current transaction according to the operation data of the device dimension, wherein the at least one operation hopping sequence of the device dimension contains at least one operation hopping event of the device dimension; determining a first risk parameter corresponding to the at least one operation hopping event of the device dimension contained in the at least one operation hopping sequence of the device dimension; and determining the risk degree of the current transaction according to the first risk parameter.  
See also Applicant’s Specification [0071] “[an] operation hopping event may also be defined according to other dimensions besides that of the user, such as the dimension of a terminal device (device dimension) used by the user, the dimension of a designated merchant in the current transaction, the dimension of the current location of the user, and other available dimensions; See also, MPEP 2111.04 (I)(II) Contingent Limitations; Additionally, the Examiner interprets that the recited, “user dimension” can be the same as the “device dimension,” and “merchant dimension” e.g., location information of the user, the POS  device, and or merchant”
Lacoss-Arnold Fig. 2; [0030], [0025], [0021] The computing device 200 further includes an input device 208 that receives input {e.g., transition between two states} {user input providing information about the payment account, “hopping sequence”}; [0029] The location detector 120 is configured to then score a location of the merchant 102 {…“hopping sequence”} {location e.g., dimension};  (and particularly of the POS terminal 114a), for example, {e.g., a risk parameter} based on consistency between a location of the consumer 112 and a {current transaction} to merchant 102 performed by the consumer 112, etc. The score can then be used as desired, for example, to provide degrees of confidence {e.g., risk identification} that the consumer's computing device 200 is present at the POS terminal, degrees of confidence that the consumer's computing device is not present at the POS terminal, a measure of fraud likelihood at the geographic location for the merchant 102 and/or the POS 

Regarding claim 23:
Lacoss-Arnold teaches:
23. The apparatus according to claim 22, wherein determining the risk degree of the current transaction according to the operation data of the respective dimension further comprises: in response to the operation data of the respective dimension including operation data of a user dimension, determining at least one operation hopping sequence of the user dimension generated in the current transaction according to the operation data of the user dimension, wherein the at least one operation hopping sequence of the user dimension contains at least one operation hopping event of the user dimension; determining a second risk parameter corresponding to the at least one operation hopping event of the user dimension contained in the at least one operation hopping sequence of the user dimension; and determining the risk degree of the current transaction according to the first risk parameter and the second risk parameter.  
See also Applicant’s Specification [0071] “[an] operation hopping event may also be defined according to other dimensions besides that of the user, such as the dimension of a terminal device (device dimension) used by the user, the dimension of a designated merchant in the current transaction, the dimension of the current location of the user, and other available dimensions; See also, MPEP 2111.04 (I)(II) Contingent Limitations; Additionally, the Examiner interprets that the recited, “user dimension” can be the same as the “device dimension,” and “merchant dimension” e.g., location information of the user, the POS  device, and or merchant”
Lacoss-Arnold Fig. 2; [0030], [0025], [0021] The computing device 200 further includes an input device 208 that receives input {e.g., transition between two states} {user input providing information about the payment account, “hopping sequence”}; [0029] The location detector 120 is configured to then score a location of the merchant 102 {…“hopping sequence”} {location e.g., dimension};  (and particularly of the POS terminal 114a), for example, {e.g., a risk parameter} based on consistency between a location of the consumer 112 and a {current transaction} to merchant 102 performed by the consumer 112, etc. The score can then be used as desired, for example, to provide degrees of confidence {e.g., risk identification} that the consumer's computing device 200 is present at the POS terminal, degrees of confidence that the consumer's computing device is not present at the POS terminal, a measure of fraud likelihood at the geographic location for the merchant 102 and/or the POS terminal 114a.

Regarding claim 24:
Lacoss-Arnold teaches:
24. The apparatus according to claim 23, wherein determining the risk degree of the current transaction according to the operation data of the respective dimension further comprises: in response to the operation data of the respective dimension including operation data of a merchant dimension, determining at least one operation hopping sequence of the merchant dimension generated in the current transaction according to the operation data of the merchant dimension, wherein the at least one operation hopping sequence of the merchant dimension contains at least one operation hopping event of the merchant dimension; determining a third risk parameter corresponding to the at least one operation hopping event of the merchant dimension contained in the at least one operation hopping sequence of the merchant dimension; and determining the risk degree of the current transaction according to the first risk parameter,  the second risk parameter, and the third risk parameter.  
See Applicant’s Specification [0042] and [0071] describing an {“operation hopping event” and “dimension”}; See also, MPEP 2111.04 (I)(II) Contingent Limitations; Additionally, the Examiner interprets that the recited, “user dimension” can be the same as the “device dimension,” and “merchant dimension” e.g., location of user and POS  device or merchant”
Lacoss-Arnold Fig. 2; [0030], [0025], [0021] The computing device 200 further includes an input device 208 that receives input {e.g., transition between two states} {user input providing information about the payment account, “hopping sequence”}; [0029] The location detector 120 is configured to then score a location of the merchant 102 {…“hopping sequence”} {location e.g., dimension};  (and particularly of the POS terminal 114a), for example, {e.g., a risk parameter} based on consistency between a location of the consumer 112 and a {current transaction} to merchant 102 performed by the consumer 112, etc. The score can then be used as desired, for example, to provide degrees of confidence {e.g., risk identification} that the consumer's computing device 200 is present at the POS terminal, degrees of confidence that the consumer's computing device is not present at the POS terminal, a measure of fraud likelihood at the geographic location for the merchant 102 and/or the POS;

Regarding claim 25:
Lacoss-Arnold teaches:
25. The apparatus according to claim 24, wherein determining the risk degree of the current transaction according to the operation data of the respective dimension further comprises: in response to the operation data of the respective dimension including operation data of a location dimension, determining at least one operation hopping sequence of the location dimension generated in the current transaction according to the operation data of the location dimension, wherein the at least one operation hopping sequence of the location dimension contains at least one operation hopping event of the location dimension; determining a fourth risk parameter corresponding to the at least one operation hopping event of the location dimension contained in the at least one operation hopping sequence of the location dimension; and determining the risk degree of the current transaction according to the first risk parameter, the second risk parameter, the third risk parameter, and the fourth risk parameter.  
See Applicant’s Specification [0042] and [0071] describing an {“operation hopping event” and “dimension”}; See also, MPEP 2111.04 (I)(II) Contingent Limitations; Additionally, the Examiner interprets that the recited, “user dimension” can be the same as the “device dimension,” and “merchant dimension” e.g., location of user and POS  device or merchant”
Lacoss-Arnold Fig. 2; [0030], [0025], [0021] The computing device 200 further includes an input device 208 that receives input {e.g., transition between two states} {user input providing information about the payment account, “hopping sequence”}; [0029] The location detector 120 is configured to then score a location of the merchant 102 {…“hopping sequence”} {location e.g., dimension};  (and particularly of the POS terminal 114a), for example, {e.g., a risk parameter} based on consistency between a location of the consumer 112 and a {current transaction} to merchant 102 performed by the consumer 112, etc. The score can then be used as desired, for example, to provide degrees of confidence {e.g., risk identification} that the consumer's computing device 200 is present at the POS terminal, degrees of confidence that the consumer's computing device is not present at the POS terminal, a measure of fraud likelihood at the geographic location for the merchant 102 and/or the POS terminal 114a;

Regarding claim 26:
Lacoss-Arnold teaches:
receiving a payment request corresponding to a current transaction, wherein the payment request contains the user identifier and operation data generated in the current transaction corresponding to the user identifier;
Lacoss-Arnold [0026] teaching transaction data with the request including a user identifier; [0025] teaching, an authorization request {payment request} received at the payment network {e.g., server} to process the transaction {corresponding to the transaction}; [0025] …as part of the purchase transaction, the consumer 112 initially provides information about the payment account (e.g., a payment account number, “identifier“ etc.); [0025] The authorization request includes various details of the transaction (e.g., transaction data, etc.) to help facilitate processing the authorization request.
determining, according to the operation data, at least one operation hopping sequence produced in the current transaction, wherein the at least one operation hopping sequence contains a plurality of different operation hopping events that happen in sequence in the operation hopping sequence; 
See Applicant’s Specification [0043], [0042], “operation hopping sequence;” [0054] For example, different nodes (i.e. different states) may be defined, operation hopping between two different nodes (i.e. transition between two different states) may be traversed to obtain a plurality of operation hopping events. 
Lacoss-Arnold [0030], [0025], [0021] The computing device 200 further includes an input device 208 that receives input {user entering information for transaction e.g., a “hopping sequence”} from the user …; Lacoss-Arnold [0025] {payment request} part of the purchase transaction, the consumer 112 initially provides information about the payment account; [0015] system 100, the terminal ID for each of the POS terminals 114a-c, of the merchant 102, as will be described below, is included in transaction data for transactions
adjusting the obtained probability values according to the at least one operation hopping sequence; 
See Applicant’s Specification [0043], [0042], “operation hopping sequence,” e.g., “[a]n operation hopping event may be the occurrence of a behavior or an event of a transition between two states.”
Lacoss-Arnold [0053], [0054] teaching, adjusting the risk parameters based on user transaction {e.g., Fig. 2 user input, at least one hopping sequence}; [0039] “self healing system” e.g., when the risk analysis system analyzes a transaction {and the transaction data set 22}, it may identify new patterns, rules or data
determining a risk degree of the current transaction according to the obtained probability values and the at least one operation hopping sequence; and performing risk identification on the current transaction according to the risk degree. 
Lacoss-Arnold [0039] “self healing system” e.g., when the risk analysis system analyzes a transaction {and the transaction data set 22}, it may identify new patterns, rules or data {i.e., performing risk identification based on the determined risk}

Lacoss-Arnold does not explicitly teach but Golan teaches:

26. A non-transitory computer-readable storage medium storing instructions executable by a processor to cause the processor to perform operations comprising: determining a first set of operation hopping events corresponding to a user identifier; 
See Applicant’s Specification [0042] “operation hopping event,” e.g., “[a]n operation hopping event may be the occurrence of a behavior or an event of a transition between two states;” See also Applicant’s Specification [0071] “[an] operation hopping event may also be defined according to other dimensions besides that of the user, such as the dimension of a terminal device (device dimension) used by the user, the dimension of a designated merchant in the current transaction, the dimension of the current location of the user, and other available dimensions.
Golan [0029] …for example, if it is determined that a user logging in from his or her regular computer (i.e., inputting data corresponding to a user account and / or “dimension of the current location of the user, and other available dimensions”}; “basic functions” during the performance a transaction, e.g., entering user information for a transaction, transferring a large amount to a different account, etc. -- “hopping events”}
determining a probability value indicating a probability of occurrence of a corresponding operation hopping event in the first set of operation hopping events, by: obtaining historical operation data generated using a number of other user identifiers different from the user identifier; and
See Applicant’s Specification [0042]-[0043]; Examiner interprets completing a transaction as opposed to the transaction being incomplete, as “a corresponding operation hopping event.” e.g., transition between to states 
Golan [0031] After an initial set of security or authentication details is entered (e.g., {user login information entered} identification, password, account information, or other information), the risk level of the transaction {e.g., probability of occurrence of a corresponding operation hopping event} may be evaluated; [0024] …The user wishing to complete the transaction may also be evaluated for risk, in such a case, for example, the past transaction history of the user may be evaluated {obtaining historical operation data}; [0039], e.g., based on for example various sources of information {identifiers};  
for each operation hopping event contained in the first set of operation hopping events, determining the probability value of the corresponding operation hopping event according to the historical operation data;
Applicant’s Specification [0042]-[0043]; Examiner interprets completing a transaction as opposed to the transaction being incomplete, as “a corresponding operation hopping event.” e.g., a transition between to states 
Golan [0029] {initial probability value…teaching for example, {low initial risk} if it is determined that a user is logging in from his or her regular computer, at a regular time of day which they usually access the service, etc.); [Id.] …a riskier operation (such as for example transferring a large amount of money to a different account). If an initial risk level is high, authentication may be mandated upfront.
obtaining, from the probability values of the first set of operation hopping events corresponding to the user identifier, a probability value corresponding to each of the different operation hopping events of the at least one operation hopping sequence,
Golan [0037] teaching a decision engine receives risk score {e.g., for “the transaction;” the risk score corresponding to each the transaction’s “hopping events,”}; teaching also, based on risk, the engine examines which authentication options are available, and decides what action to take.
{…} by adjusting probability values used for risk identification in a previous transaction occurred prior to the current transaction, the probability values for the previous transaction being generated according to operation data generated in the previous transaction corresponding to the user identifier; 
Golan [0040]-[0042] teaching risk scores obtained by adjusting probability values used for risk identification in a previous transaction

One of ordinary skill in the art would have been motivated to combine the references, as the references are analogous as they are both related to authentication and processing of transactions. More specifically, transaction processing using historical transaction data for risk based authentication. The Examiner finds that the prior art includes each element claimed, with the only difference between the lack of combining the elements in a single reference. Thus, it would have been obvious to combine determining an {first} initial probability value of hopping events as taught by Golan and discussed above. See Golan Abstract, [0024], [0029], [0031]. Accordingly, one having ordinary skill in the art could have combined the elements as claimed by known methods, and in combination, each element merely performs the same function as it does separately, and would have recognized that the results of the combination were predictable.

Lacoss-Arnold does not explicitly teach but Hammad teaches:

iteratively updating, for each transaction corresponding to the user identifier, the probability values of the first set of operation hopping events corresponding to the user identifier; 
Hammad [0036] In some embodiments, the TSGS may perform security checks before authorizing a transaction using an account from the user's virtual wallet. For example, the TSGS may assess transaction risks associated with authorizing the transaction to be completed. For example, the TSGS may identify one or more transaction risk types, and associated risk scores to each of the transaction risk types. Examples of risk types include, without limitation: user fraud, merchant fraud, insufficient account funds, product return, television advertisement scams, product recall, account hacks, wire fraud, mail fraud, spyware/malware invading transaction privacy, etc. The TSGS may require specific security protocols to be adopted depending on the transaction risk types. In some embodiments, the TSGS may determine a risk score associated with each risk type {e.g., for each transaction}, and modify the security protocols followed to authorize the transaction depending on the risk scores.

One of ordinary skill in the art would have been motivated to combine the references, as the references are analogous as they are both related to authentication and processing of transactions. The Examiner finds that the prior art includes each element claimed, with the only difference between the lack of combining the elements in a single reference. Thus, it would have been obvious to combine iteratively updating {e.g., for each transaction}, by a server for each transaction … the probability values of operation hopping events corresponding to the user identifier, as taught by Hammad and discussed above. See Hammad Abstract, [0036]. Accordingly, one having ordinary skill in the art could have combined the elements as claimed by known methods, and in combination, each element merely performs the same function as it does separately, and would have recognized that the results of the combination were predictable.

Regarding claim 27:
Lacoss-Arnold teaches:
27. The non-transitory computer-readable storage medium according to claim 26, wherein adjusting the obtained probability values according to the at least one operation hopping sequence comprises: decreasing the obtained probability values when determining that the risk degree corresponding to the current transaction is higher than a threshold value, and increasing the obtained probability values when determining that the risk degree corresponding to the current transaction is equal to or less than the threshold value, wherein the adjusted probability values are used for risk identification of a next transaction subsequent to the current transaction corresponding to the user identifier.  
See Applicant’s Specification [0038] The user identifier may be a user identifier for logging onto the client (an account of the user)
Lacoss-Arnold [0053], [0054] {decreasing, increasing, the risk parameter}…it is contemplated that less than 10 transactions {e.g., a “risk threshold value”} indicating the same location for a POS terminal, for example, may likely result in a generally low confidence score;  [0029] …The score can then be used as desired, for example, to provide degrees of confidence that the consumer's computing device 200 is present at the POS terminal {used in next transaction}, degrees of confidence that the consumer's computing device is not present at the POS terminal, a measure of fraud likelihood at the geographic location for the merchant 102 and/or the POS terminal 114a

Regarding claim 28:
Lacoss-Arnold teaches:
28. The non-transitory computer-readable storage medium according to claim 26, wherein the operation data include operation data of two or more dimensions generated in the current transaction; and the method further comprises: with respect to a respective dimension, determining a risk degree of the current transaction according to the operation data of the respective dimension; and when different risk degrees of the current transaction corresponding to the two or more dimensions are obtained, performing risk identification on the current transaction according to the obtained different risk degrees
Lacoss-Arnold [0029] The location detector 120 is configured to then score a location of the merchant 102 (and particularly of the POS terminal 114a), for example, {e.g., a risk parameter} based on consistency between a location of the consumer 112 and a {transaction} to merchant 102 performed by the consumer 112, etc. The score can then be used as desired, for example, to provide degrees of confidence {e.g., risk identification} that the consumer's computing device 200 is present at the POS terminal, degrees of confidence that the consumer's computing device is not present at the POS terminal, a measure of fraud likelihood at the geographic location for the merchant 102 and/or the POS terminal 

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
(1) U.S. Patent Application Publication US 20160005044 A1 to Moss. 
(2) U.S. Patent Application Publication US 20100094791 A1 to Miltonberger.
(3) U.S. Patent Application Publication US 20020138407 A1 to Lawrence.
(4) U.S. Patent Application Publication US 20120039469 A1 to Mueller.
(5) U.S. Patent Application Publication US 20180322597 A1 to Sher

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER BENNETT whose telephone number is (303) 297-4316.  The examiner can normally be reached on 10:00AM to 6:00PM (MT).
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached at (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/X.M.B./Examiner, Art Unit 3694

/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694